Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Suffolk County (Floyd, J.), imposed July 9, 1986.
*631Ordered that the sentence is affirmed.
The defendant contends that the sentence imposed, albeit within the statutory limits (see, Penal Law § 70.06 [3] [c]; [4] [b]; § 70.25 [2-b]), violates the constitutional prohibition against cruel and unusual punishment. This issue was not preserved for appellate review as the defendant neither controverted his status as a second felony offender at sentencing nor contested the applicability of Penal Law § 70.25 (2-b), which, in the absence of designated factors, mandated the imposition of a consecutive sentence (see, People v Albano, 124 AD2d 739, lv denied 69 NY2d 824; People v Thomas, 108 AD2d 884). In any event, there are no exceptional circumstances to support a claim that the sentence imposed constituted cruel and unusual punishment (see, People v Jones, 39 NY2d 694, 697; People v Albano, supra). Mangano, J. P., Kunzeman, Rubin, Kooper and Harwood, JJ., concur.